DETAILED ACTION
This Office Action is responsive to the reply filed on June 16, 2022. Claims 1, 5-8, 10-14, 17-26 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8, 10-14, 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claims 8-18, 25-26 “the turbine engine” in claim 8 at line 2 lacks sufficient antecedent basis and renders the claims indefinite. 
As to Claim 8, the limitation “boosting power in a turbine engine power in an aircraft” is unclear. 
As to Claims 19-22, the recitation “increasing, responsive to the demand for additional power while on the gas generator speed limit, an electrical load …” renders the claim indefinite. The claim previously sets forth “receiving a demand for additional turbine engine power while at the gas generator speed limit”. The above recitation is vague and indefinite as to whether the claim requires: (i) the increasing the electrical load to be completed while the turbine engine is operating on the gas generator speed limit (i.e., increasing, responsive to the demand for additional power and while on the gas generator speed limit, an electrical load); or (ii) only for the demand for additional power to be received while on the gas generator speed limit. Applicant’s Remarks at page 7, reproduced below, appear to suggest (i). 

    PNG
    media_image1.png
    119
    693
    media_image1.png
    Greyscale

Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
US-7513120-B2
“KUPRATIS”
US-9,404,425-A
“MARTIN”
US-20150191252-A1
“CLINE”
US-20170349274-A1
“FENNY”
US-20160252019-A1
“JOSHI”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5-8, 10, 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over KUPRATIS in view of MARTIN.  
Re Claim 1, KUPRATIS teaches a vehicle (2:8-11), comprising: a turbine engine 10 having a gas generator spool [inter alia 14, 18, 20] (2:17-21) and a power spool [inter alia 12, 16, 24], the power spool operational to drive a rotor (3:3-13); a first generator 26 coupled to the gas generator spool (3:51-54); and a controller [30, 32] (including fully authority digital electronic controller; 4:11-22). KUPRATIS further teaches the controller is operable in response to an input for an increase in power demand, operable to increase an electrical load on the gas generator spool, (2:19-21; 4:4-22, 5:42-58, 8:14-20) and that gas generator spool speed variable to achieve power and turbine temperature objectives (4:32-56). However, KUPRATIS fails to teach the controller being operable, in response to an input for an increase in power demand when the turbine engine is on a gas generator speed limit and not on a temperature limit, to increase an electrical load on the gas generator spool thereby increasing a speed limit margin in order to increase power available from the turbine engine. 
MARTIN teaches a controller 20 being operable, in response to an input for an increase in power demand when the turbine engine is on a gas generator speed limit and not on a temperature limit, to increase an electrical load on the gas generator spool thereby increasing a speed limit margin in order to increase power available from the turbine engine (3:40 to 4:12, 4:46-54).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the vehicle such that the controller is operable, in response to an input for an increase in power demand when the turbine engine is on a gas generator speed limit and not on a temperature limit, to increase an electrical load on the gas generator spool thereby increasing a speed limit margin in order to increase power available from the turbine engine, in order to optimize power developed by the engine, even if at a speed limit, without necessity of accelerating the engine (3:29-34, 4:10-13)
Re Claim 5, KUPRATIS in view of MARTIN teaches the vehicle of claim 1. KUPRATIS further teaches a second generator 28 coupled to the power spool, wherein the controller is operable to transfer (4:11-22) an electrical load from the second generator to the first generator to increase the electrical load on the gas generator spool (8:47-64; low speed generator goes from on to off while high speed generator goes from off to on). 
Re Claim 6, KUPRATIS in view of MARTIN teaches the vehicle of claim 1. KUPRATIS further teaches the vehicle is a vertical take-off and landing aircraft (2:8-11).  
Re Claim 7, KUPRATIS in view of MARTIN teaches the vehicle of claim 6. KUPRATIS further teaches the vertical take-off and landing aircraft is a helicopter (2:8-11).  
Re Claim 8, KUPRATIS teaches a turbine engine power recovery method, the method comprising: boosting power in a turbine engine power in an aircraft in response to a pilot input for additional power (increase to max power in a helicopter, 8:14-21), the turbine engine comprising a high-speed spool [14, 18, 20] and a low-speed spool [12, 16, 24] and increasing an electrical load on the high-speed spool (motor/generator 26 in generator mode) (Figure 1, 2:8-44, 8:14-64). KUPRATIS further teaches controller [30, 32] is operable in response to an input for an increase in power demand, operable to increase an electrical load on the high speed (gas generator) spool, (2:19-21; 4:4-22, 5:42-58, 8:14-20) and that high speed spool speed variable to achieve power and turbine temperature objectives (4:32-56). However, KUPRATIS fails to expressly teach boosting power when the turbine engine is on a gas generator speed limit and not on a temperature limit and the boosting comprising increasing an electrical load on the high-speed spool thereby increasing a speed limit margin of the turbine engine; and adding fuel to the high-speed spool thereby increasing the turbine engine power.  
MARTIN teaches boosting power in response to a pilot input when the turbine engine is on a gas generator speed limit and not on a temperature limit the boosting comprising increasing an electrical load on the high-speed spool thereby increasing a speed limit margin of the turbine engine; and adding fuel to the high-speed spool thereby increasing the turbine engine power (3:40 to 4:12, 4:46-54). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method of KUPRATIS such that boosting power in response to a pilot input for additional power when the turbine engine is on a gas generator speed limit and not on a temperature limit, the boosting comprising increasing an electrical load on the high-speed spool thereby increasing a speed limit margin of the turbine engine; and adding fuel to the high-speed spool thereby increasing the turbine engine power in order to optimize power developed by the engine, even if at a speed limit, without necessity of accelerating the engine (3:29-34, 4:10-13). 
Re Claim 10, KUPRATIS in view of MARTIN teaches the method of claim 8 as discussed above. KUPRATIS further teaches the increasing the electrical load on the high-speed spool comprises increasing an electrical load on a first generator 26 coupled to the high-speed spool (8:55-57).  
Re Claim 12, KUPRATIS in view of MARTIN teaches the method of claim 8 as discussed above. KUPRATIS further teaches a first generator (generator of electric machine 26) coupled to the high-speed spool and a second generator (generator of electric machine 28) coupled to the low-speed spool; and wherein the increasing the electrical load on the high-speed spool comprises transferring a second electrical load (load of low speed electric machine 28) from the second generator to the first generator (8:37-45, 8:47-60).  
Re Claim 13, KUPRATIS in view of MARTIN teaches the method of claim 12 as discussed above. KUPRATIS further teaches the second electrical load is communicated to an electric motor (motor of electric machine 26) (3:55-48).  




Re Claim 19, KUPRATIS teaches turbine engine power recovery method (8:14-64), comprising: a turbine engine is operating at a gas generator speed of gas generator spool [14, 18, 20] (2:8 to 3:13); receiving a demand for additional turbine engine power while at the gas generator speed (7:24-43). KUPRATIS further teaches controller [30, 32] operable to increase an electrical load on the high speed (gas generator) spool, (2:19-21; 4:4-22, 5:42-58, 8:14-20) and that high speed spool speed variable to achieve power and turbine temperature objectives (4:32-56). However,  KUPRATIS fails to teach detecting the turbine engine is operating on a gas generator speed limit; receiving the demand for additional turbine engine power while at the gas generator speed limit; increasing, responsive to the demand for additional power while on the gas generator speed limit, an electrical load on a gas generator spool thereby reducing a speed of the gas generator spool from the gas generator speed limit; and adding, responsive to the demand for additional power, additional fuel to the gas generator spool thereby increasing the speed of the gas generator spool and producing additional power.  
	MARTIN teaches detecting a turbine engine is operating on a gas generator speed limit; receiving a demand for turbine engine power while at the gas generator speed limit; increasing, responsive to the demand for additional power while on the gas generator speed limit, an electrical load on a gas generator spool thereby reducing a speed of the gas generator spool from the gas generator speed limit; and adding, responsive to the demand for additional power, additional fuel to the gas generator spool thereby increasing the speed of the gas generator spool and producing additional power (3:29-34, 4:10-13,6:25 to 7:10). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method including detecting that a turbine engine is operating on a gas generator speed limit; receiving the demand for additional turbine engine power while at the gas generator speed limit; increasing, responsive to the demand for additional power while on the gas generator speed limit, an electrical load on a gas generator spool thereby reducing a speed of the gas generator spool speed from the gas generator speed limit; and adding, responsive to the demand for additional power, additional fuel to the gas generator spool thereby increasing the speed of the gas generator spool and producing additional power, in order to optimize power developed by the engine, even if at a speed limit, without necessity of accelerating the engine (3:29-34, 4:10-13).
Re Claim 20, KUPRATIS in view of MARTIN teaches the method of claim 19 as discussed above. KUPRATIS further teaches the increasing the load on the gas generator spool comprises increasing an electrical load on a first generator 26 coupled to the gas generator spool (8:55-57).  
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KUPRATIS in view of MARTIN as applied above, further in view of CLINE.  
Re Claim 11, KUPRATIS in view of MARTIN teaches the method of claim 10 as discussed above. KUPRATIS further teaches wherein the increasing the electrical load comprises communicating electrical power from the first generator to power electronics (3:59 to 4:3), but fails to teach an electrical storage.
CLINE teaches power electronics 14 including electrical storage 30 (¶¶0017-0018). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method such that the increasing the electrical load comprises communicating electrical power from the first generator to an electric storage, in order to store excess power and/or regulate flow of power from the generator (CLINE ¶¶0017-0018). 
Re Claim 14, KUPRATIS in view of MARTIN teaches the method of claim 12 as discussed above. KUPRATIS further teaches wherein the second electrical load is supplied to power electronics, but fails to teach it charges an electrical storage device.  
CLINE teaches power electronics 14 including electrical storage 30 charged by an electrical load thereof (¶¶0017-0018). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method such that the second electrical load charges an electrical storage device, in order to store excess power and/or regulate flow of power from the generator (CLINE ¶¶0017-0018).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over KUPRATIS in view of MARTIN as applied above, further in view of FENNY.   
Re Claim 17, KUPRATIS in view of MARTIN teaches the method of claim 8 as discussed above. KUPRATIS further teaches the aircraft is a vertical take-off and landing aircraft (helicopter) comprising a rotor coupled to the low-speed spool (8:14-36), a second generator 28 coupled to the low-speed spool, and a hybrid bus (power electronics) connected to the second generator (4:1-22). However, KUPRATIS in view of MARTIN fails to teach an anti-torque fan driven by an electric motor. 
FENNY teaches and an anti-torque fan driven by an electric motor powered by a bus (Fig. 2, ¶¶0005, 0034-0035, 0039). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the method of KUPRATIS in view of GROSSELFINGER such that an anti-torque fan is driven by an electric motor powered through the hybrid bus connected to the second generator, to provide anti-torque control that is lightweight and safe (¶0023). 
Re Claim 18, KUPRATIS in view of MARTIN and FENNY teaches method of claim 17 as discussed above. KUPRATIS further teaches wherein increasing the electrical load on the first generator comprises connecting the hybrid bus (power electronics 31) to the first generator (3:63 to 4:22, 5:20-41).  
Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over KUPRATIS in view of MARTIN as applied above, further in view of JOSHI. 
Re Claims 21, 23, 25, KUPRATIS in view of MARTIN teaches the vehicle of claim 1, the method of claim 8 and the method of claim 19 as discussed above, but as discussed so far fails to teach the speed limit is a mechanical limit.
JOSHI teaches a gas generator speed limit that is a mechanical limit (¶¶0051, 0054). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the gas generator speed limit so that it is a mechanical limit, in order to maintain safe operation of the engine within physical constraints (¶¶0051, 0054). 
Re Claims 22, 24, 26, KUPRATIS in view of MARTIN teaches the vehicle of claim 1, the method of claim 8 and the method of claim 19 as discussed above, but as discussed so far fails to teach the speed limit is a corrected gas generator speed limit.
JOSHI teaches a gas generator speed limit that is a corrected gas generator speed limit (¶¶0051, 0054). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the gas generator speed limit so that it is a corrected gas generator speed limit, in order to maintain safe operation of the engine within operational constraints (¶¶0051, 0054). 

Response to Arguments
Applicant’s amendment overcame the indefiniteness rejections except as set forth and section 6 of the previous action. Applicant amendment necessitated the new indefiniteness rejections set forth above. 
Applicant’s amendment reciting a new combination of limitations in each of the independent claims and adding new claims 21-26 necessitated each of the new grounds of rejection under 35 U.S.C. 103 set forth above. Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
October 3, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741